Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest an apparatus for actively aligning an optical device that comprises a light detector to determine a light intensity of a light beam that has passed through the lens, the light intensity to indicate an alignment of the lens, the light intensity to change based on movement of the lens.
Takeshita et al (US Patent 5,687,032) discloses an apparatus for actively aligning an optical device that comprises a supporting surface, a light source, a lens mount, a lens holder, a light detector and an alignment device. Takeshita does not teach or suggest an apparatus for actively aligning an optical device that comprises a light detector to determine a light intensity of a light beam that has passed through the lens, the light intensity to indicate an alignment of the lens, the light intensity to change based on movement of the lens.
Richard et al (US patent 6,320,706) discloses a method and apparatus for positioning and fixating an optical element where the optical elements are bonded by a UV-curing adhesive and UV-light is used to cure it when the parts are properly aligned. Richard does not teach or suggest an apparatus for actively aligning an optical device that comprises a light detector to determine a light intensity of a light beam that has passed through the lens, the light intensity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746